Case 4:21-cr-00045-JDK-KPJ Document 50 Filed 09/07/21 Page 1 of 1 PageID #: 98




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
                                                    § CASE NUMBER 4:21-CR-00045-JDK
 v.                                                 §
                                                    §
                                                    §
 NOE LORENZO PENA-PANDO (1)                         §


                 ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
                OF FACT AND RECOMMMENDATION ON GUILTY PLEA


         The Court referred this matter to the Honorable Kimberly Priest Johnson, United States

Magistrate Judge, for administration of a guilty plea under Federal Rule of Criminal Procedure 11.

The Magistrate Judge conducted a hearing in the form and manner prescribed by Rule 11 and

issued Findings of Fact and Recommendation on Guilty Plea. The Magistrate Judge recommended

that the Court accept Defendant’s guilty plea and adjudge Defendant guilty on Count One of the

Indictment.

         The parties have not objected to the Magistrate Judge’s findings.

         Having reviewed the Magistrate Judge’s findings and recommendation, the Court hereby

ADOPTS the Findings of Fact and Recommendation on Guilty Plea of the United States

Magistrate Judge.

         In accordance with Defendant’s guilty plea, the Court finds Defendant NOE LORENZO

PENA-PANDO GUILTY of Count One of the Indictment, charging a violation of Title 21 U.S.C.

§ 846.

         So ORDERED and SIGNED this 7th           day of September, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
